J-A21006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.C., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
APPEAL OF: K.R., MOTHER
                                                    No. 1203 EDA 2016


               Appeal from the Order Entered March 16, 2016
           In the Court of Common Pleas of Montgomery County
                         Juvenile Division at No(s):
                          CP-46-DP-0000128-2015
                           Juvenile No. 2015-489


BEFORE: BENDER, P.J.E., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED NOVEMBER 01, 2016

      K.R. (Mother) appeals pro se from an interlocutory order dated March

11, 2016, and entered on March 16, 2016, that affirmed the permanency

goal of reunification of Mother with her child, C.C., born in October of 2006.

After Mother filed a motion to have the order certified for immediate

appellate review pursuant to Pa.R.A.P. 312 or 341(c), the trial court issued

its denial of that request.   Mother then filed an appeal with this Court.

Having heard argument, we determine that we have jurisdiction to consider

this matter. Following our review, we affirm the trial court’s order providing

for no change in the permanency goal of reunification of C.C. with Mother.

      Initially, we are compelled to determine whether this matter is

appealable, i.e., whether we have jurisdiction to consider an order that

maintains the status quo of the reunification goal for a dependent child. This

Court has stated that “[a]n order granting or denying a goal change in a

dependency proceeding is appealable.” In re A.B., 19 A.3d 1084, 1085 n.1
J-A21006-16



(Pa. Super. 2011) (citing In re H.S.W.C.-B., 836 A.2d 908 (Pa. 2003)).

The Supreme Court in H.S.W.C.-B. explained its reasoning for this holding,

stating:

            All orders dealing with custody or visitation, with the
      exception of enforcement or contempt proceedings, are final
      when entered. Pa.R.C.P. 1915.10. Such an order may be
      modified at any time, provided the modification is in the best
      interest of the child. See 23 Pa.C.S. § 5310; Karis v. Karis,
      518 Pa. 601, 544 A.2d 1328, 1331-32 (Pa. 1988). If denial of a
      custody modification petition is final when entered, the denial of
      a proposed goal change or petition for termination of parental
      rights should logically be deemed final as well. Proposed goal
      changes and petitions to terminate parental rights petitions are
      often sought concurrently; one cannot seek to terminate
      parental rights if the goal is still reunification. We now adopt the
      recent pronouncement in In re ALD, [797 A.2d 326 (Pa. Super.
      2002),] where the Superior Court declared all orders in
      termination matters final. An order granting or denying a status
      change, as well as an order terminating or preserving parental
      rights, shall be deemed final when entered. See id. To the
      extent In re JS[, 795 A.2d 985 (Pa. Super. 2001),] and related
      cases hold to the contrary, they are disapproved.

Id. at 911.

      We recognize that the trial court made a distinction between the

dictates of the Supreme Court’s H.S.W.C.-B. decision, this Court’s decision

in J.S., and the facts in the instant case. The trial court explained that “[a]n

order reviewing a permanency goal may be immediately reviewable, e.g., if

it changes the goal or increases the time for achieving it; but there is no

authority for the proposition that a permanency review order that retains the

status quo is immediately appealable if no party has petitioned the court to

change the placement goal or increases the time for achieving it.”           Trial



                                     -2-
J-A21006-16



Court Opinion (TCO), 5/19/16, at 9 (emphasis added). However, based on

our review of the Supreme Court’s decision in H.S.W.C.-B., it appears that

the Supreme Court favors periodic review of orders even when they maintain

the status quo; thus, we conclude that appeals are allowed to be taken from

these types of orders regardless of whether a petition was filed or whether

the review occurred during the course of a periodic permanency review.

Thus, with reliance on H.S.W.C.-B., we conclude that this Court has

jurisdiction to hear Mother’s appeal.

      Now, turning to the merits of Mother’s appeal, we note that Mother’s

Pa.R.A.P. 1925(b) statement contained forty claims of error and her brief

filed in this Court contains a list of fifteen issues. We also observe that the

argument section of her brief is only divided into four separate sections,

which are headed by the following statements:

      I.    [Mother’s] email referencing relinquishment is a legally
      insufficient Parental Rights Relinquishment and thus in and of
      itself it did not give the [Office of Children and Youth (OCY)]
      sufficient legal cause to remove the [m]inor from his home
      and[/] or to file[/] initiate proceedings to obtain custody of
      minor.

      II. The [OCY] did not make the legally required reasonable
      efforts to keep [m]inor in his home and preserve the family
      [u]nit. In doing this the [OCY] violated the rights of [Mother]
      and the [m]inor in violation of ASFA of 1997.

      III. The [OCY] provided the lower court with statements of
      Fraud in representing the merits of the case and the [Mother’s]
      actions to secure the petitioned custody orders, thus the [OCY’s]
      fraudulent misrepresentations to the court are indispensable to
      obtaining custody of minor.


                                        -3-
J-A21006-16


      IV. The [l]ower [c]ourt failed to observe procedural safeguards
      in reviewing the case facts and evidence during [p]ermanency
      [h]earing of December 2015, and [s]tatus [r]eview of January
      2016.

Mother’s brief at 16, 18, 22 and 25.

      It is evident that Mother’s argument headings do not correlate to the

extensive list of issues she provides in the section of her brief containing the

statement of questions involved.        See Pa.R.A.P. 2119(a).      Nothing in

Mother’s brief takes issue with the trial court’s determination to maintain the

permanency goal of reunification, which is the order now on appeal. Rather,

Mother’s arguments all relate to the removal of C.C. from her care and the

adjudication of his dependency, which occurred on June 30, 2015. The trial

court commented about this specific issue in its opinion, which stated:

            On February 16, 2016, the undersigned judge held a
      hearing on the six-month permanency review hearing specified
      by the Juvenile Act, 42 Pa.C.S. § 6351 (e)(3)(i), and [Mother’s]
      appeal from the master’s approval of the new family service plan
      developed by OCY, see N.T. 2-16-16, pp. 90-92, 139-40. At that
      hearing, [Mother] explained that her fundamental objection was
      to the original adjudication of dependency and disposition of
      custody. Id. at 12, 19.

            A judge may adjudicate a child dependent based upon
      clear and convincing evidence that he is without proper parental
      care or control necessary for his physical, mental or emotional
      health. See 42 Pa.C.S. § 6302 (defining “Dependent child”).
      An appellate court reviews a determination of dependency for an
      abuse of discretion, accepting the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, although not necessarily accepting the lower court’s
      inferences or conclusions of law. In the interest of E.B., 83
A.3d 426, 430 (Pa. Super. Ct. 2013).

            The decision to maintain the status quo regarding custody
      after the hearing of February 16, 2016 was not made in a

                                       -4-
J-A21006-16


      vacuum, but in the history of this case. As has been discussed
      above, [Mother] had communicated with an OCY case worker by
      telephone and email, suggesting that her son be admitted to a
      residential treatment program, and then sent a message by
      email stating that she was immediately relinquishing her
      parental rights and requesting OCY personnel to take custody of
      her son. These facts established the context that imparted
      meaning and significance to the new facts produced at the
      hearing of February 16, 2016. In addition to the evidence
      regarding dependency and reunification, the undersigned judge
      also heard evidence regarding [Mother’s] responsibility for the
      rate of progress toward reunification, see id. at 22-26; visitation,
      see id. at 32; and C.C.’s educational needs, see id. at 32-33, and
      her refusal in getting a court-ordered psychological evaluation
      and a court-ordered bonding assessment.

            At that hearing, [Mother] produced extensive testimony
      and three documents in support of her argument that her
      communications should not have been interpreted as evidence
      supporting an adjudication of dependency. See id. at pp. 93-96,
      103-121, 130-38. The undersigned judge found her evidence to
      be outweighed by the other evidence. “Appellate review of a
      weight claim in a review of the exercise of discretion, not of the
      underlying question of whether the verdict is against the weight
      of the evidence.” Commonwealth v. Widmer, 744 A.2d 745,
      753 (Pa. 2000).      The undersigned judge submits that the
      evidence as a whole (which includes evidence placed on the
      record in the trial court, but not supplied by [Mother] in the
      record on appeal) does not support the conclusion that the
      undersigned judge abused her discretion in this regard.

TCO at 14-16.

      Having reviewed the parties’ briefs and the extensive record, we

conclude that the trial court did not abuse its discretion in ordering that it

was in C.C.’s best interests to remain a dependent child and that the goal

should continue to be reunification with Mother.       Unfortunately, Mother’s

voluntary waiver of her right to counsel has impeded her ability to

meaningfully challenge the court’s decision in this regard. Accordingly, we


                                     -5-
J-A21006-16



are compelled to affirm the trial court’s order directing that reunification of

Mother and C.C. remains in effect.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2016




                                     -6-